*661In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Falanga, J.), entered August 5, 2003, as denied his cross motion to establish December 28, 1999, as the classification and valuation date of marital property for the purpose of equitable distribution.
Ordered that the order is affirmed insofar as appealed from, with costs.
Trial courts have the discretion to select valuation dates “which are appropriate and fair under the particular facts and circumstances presented” (Cohn v Cohn, 155 AD2d 412, 413 [1989]). Under the circumstances of this case, and in light of our decision in Tuccillo v Tuccillo, 8 AD3d 659 [2004] [decided herewith], the Supreme Court providently exercised its discretion in denying the defendant’s cross motion to establish December 28, 1999, the commencement date of the parties’ prior action for divorce which was previously dismissed, as the classification and valuation date of marital property for the purpose of equitable distribution, instead of the commencement date of this action (see Lamba v Lamba, 308 AD2d 434 [2003]; Martinucci v Marfinucci, 288 AD2d 444 [2001]; Domestic Relations Law § 236 [B] [4] [b]). Goldstein, J.P., Luciano, Mastro and Lifson, JJ., concur. [See 2003 NY Slip Op 5115(U).]